Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 12/29/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12, 14-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beaver et al. (US Pub. 2018/0121062 A1) in view of Aili et al. (US Pub. 2018/0089572 A1).
Regarding Claims 1, 14 and 18, Beaver teaches a computer-implemented method (see Fig.2 and paragraph [0030]), comprising the steps of:
receiving a selection of a given conversation workspace of an automated dialog system, the conversation workspace comprising (i) a dialog flow, (ii) a named entity and (iii) an intent (see Fig.2 (216), Fig.4, Fig.6 (604), paragraph [0071] and paragraphs [0082-0083], reviewing conversation relating to a topic or intent);
identify a user input to the automated dialog system (see Fig.6 (602), Fig.9 (904), paragraph [0082] and paragraph [0103]), in which the automated dialog system maps a different intent relative to the user input (see Fig.6 (602,604) and paragraphs [0082-0083]);
generating a user interpretable explanation of the mapping of a portion of the user input to the different intent (see Fig.6 (602,604) and paragraphs [0082-0083]);
generating a suggestion to modify the intent or dialog flow of the conversation workspace such that the user input maps to the same intent as its corresponding example user input (see Fig.6 (602,604,606) and paragraphs [0082-0083]);
and outputting the suggestion or human-interpretable explanation to a user (see Fig.6 (602,604,606) and paragraphs [0082-0083]),
wherein the steps are executed by a processing device (see Fig.2 (202) and paragraph [0030]).
Beaver fails to teach utilizing one or more test case inputs comprising example user input selected from training data in which a portion of the example user input has a potion modified from original form.
Aili, however, teaches running test samples containing hypothetical conversation interactions to train or re-train a natural language understanding model (see paragraph [0072] and 0096]).
It would have been obvious, before the effective filing date of the application, to include to Beaver’s method the step for utilizing and identifying one or more test case inputs comprising example user input selected from training data in which a portion of the example user input has a potion modified from original form. The motivation would be to refine the automated dialog system by training the system using various test samples containing different hypothetical questions and answers relating to a topic or intent.
Regarding Claims 2, 15 and 19, Beaver further teaches receiving, from the at least one user, a selection of at least one of the one or more suggestions to implement for hardening of the given conversation workspace (see Fig.6 (602,604,606) and paragraphs [0082-0083]); and modifying the given conversation workspace in accordance with the selected at least one suggestion (see Fig.10 (1026,1028) and paragraph [0129-0130]).
Regarding Claim 12, Beaver teaches generating a suggestion to modify the intent or dialog flow of the conversation workspace such that the user input maps to the same intent as its corresponding example user input (see Fig.6 (602,604,606) and paragraphs [0082-0083]), but fails to teach wherein the suggestion is adding at least one example user input for an intent.
Beaver, however, teaches providing a list of sample questions relating to an intent (see Fig.6 (602,604,606) and paragraphs [0082-0083]).
Aili teaches running test samples containing hypothetical conversation interactions to train or re-train a natural language understanding model (see paragraph [0072] and 0096]). It would have been obvious, before the effective filing date of the application, to include to Beaver’s method the step for generating a suggestion to add at least one example user input for an intent. The motivation would be to train the automated dialog system to recognize additional hypothetical questions relating to a topic or intent.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Beaver et al. (US Pub. 2018/0121062 A1) in view of Aili et al. (US Pub. 2018/0089572 A1), and in further view of Hakkani-Tur et al. (US Pub. 2013/0289984 A1).
Regarding Claim 13, Beaver and Aili teach the method of Claim 1 but fail to teach providing a suggestion for adding a synonym to the value of an entity.
Hakkani-Tur teaches adding a synonym to the value of an entity to train a natural language understanding model (see paragraph [0046]).
It would have been obvious, before the effective filing date of the application, to include to the method of Claim 1 the step for providing a suggestion for adding a synonym to the value of an entity. The motivation would be to train the automated dialog system to recognize similar words corresponding to an entity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14 and 15 are directed to non-statutory subject matter.
Regarding Claim 14, the claim is directed to “a computer program product comprising a computer readable storage medium having program instructions embodied therewith”.  An example of a computer readable medium according to the applicant’s specification includes transitory signals or carrier waves (see page 16 and paragraph [0066] of the specification). Thus, as defined in this application, a computer readable medium includes a mere signal under transmission, not necessarily a non-transitory medium. A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matter.  The claim may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" to the claim.
Regarding Claim 15, the rationale provided for the rejection of Claim 15 is incorporated herein.

Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach, disclose or suggest claimed limitations of (in combination with all of the limitations in the independent Claims 3, 16 and 20) “receiving, from the at least one user, a computational budget for identifying the one or more test cases; obtaining a vector representation of each example user input of each intent in the given conversation workspace; computing a vector representation of each of the intents as a function of the vector representations of the example user inputs; determining similarity scores between pairs of the intents; and sorting a list of the intent pairs based at least in part on the similarity scores”, as found in the independent Claims 3, 16 and 20. Similar features are claimed in the dependent Claims 4-11 and 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-15 of U.S. Patent No. 10,984,198. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, Claim 1 of U.S. Patent No. 10,984,198 includes all of the limitations of Claim 1. Therefore, it is obvious that the claims are not patentably distinct from one another.
Regarding Claim 2, Claim 2 of U.S. Patent No. 10,984,198 is identical to Claim 2.
Regarding Claim 3, Claim 1 of U.S. Patent No. 10,984,198 includes all of the limitations of Claim 1.
Regarding Claim 4, Claim 3 of U.S. Patent No. 10,984,198 is identical to Claim 4.
Regarding Claim 5, Claim 4 of U.S. Patent No. 10,984,198 is identical to Claim 5.
Regarding Claim 6, Claim 5 of U.S. Patent No. 10,984,198 is identical to Claim 6.

Regarding Claim 7, Claim 6 of U.S. Patent No. 10,984,198 is identical to Claim 7.
Regarding Claim 8, Claim 7 of U.S. Patent No. 10,984,198 is identical to Claim 8.
Regarding Claim 9, Claim 8 of U.S. Patent No. 10,984,198 is identical to Claim 9.
Regarding Claim 10, Claim 9 of U.S. Patent No. 10,984,198 is identical to Claim 10.
Regarding Claim 11, Claim 10 of U.S. Patent No. 10,984,198 is identical to Claim 11.
Regarding Claim 12, Claim 11 of U.S. Patent No. 10,984,198 is identical to Claim 12.
Regarding Claim 13, Claim 12 of U.S. Patent No. 10,984,198 is identical to Claim 13.
Regarding Claim 14, Claim 13 of U.S. Patent No. 10,984,198 includes all of the limitations of Claim 14. Therefore, it is obvious that the claims are not patentably distinct from one another.
Regarding Claim 15, Claim 14 of U.S. Patent No. 10,984,198 is identical to Claim 15.
Regarding Claim 16, Claim 13 of U.S. Patent No. 10,984,198 includes all of the limitations of Claim 16.
Regarding Claim 17, Claim 3 of U.S. Patent No. 10,984,198 is similar to Claim 17.
Regarding Claim 18, Claim 15 of U.S. Patent No. 10,984,198 includes all of the limitations of Claim 18. Therefore, it is obvious that the claims are not patentably distinct from one another.
Regarding Claim 19, Claim 16 of U.S. Patent No. 10,984,198 is identical to Claim 19.
Regarding Claim 20, Claim 15 of U.S. Patent No. 10,984,198 includes all of the limitations of Claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672